DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments

Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive. The applicant argues, on pp. 8-9 of the remarks that the combination of Bauer and Lee do not provide for the new limitation requiring that a plurality of outlets are provided in the housing and that each outlet is formed at positions corresponding to each cartridge because Bauer includes “…a single location at which air enriched with fragrance exits the container unit 22…” [pp. 9 of the remarks]. The examiner respectfully disagrees. Claim 1 requires “a plurality of outlets formed in the housing” it does not require that the plurality of outlets are the final or terminal outlets from the housing. In this case each cartridge in Bauer includes an outlet, internal to the housing, which discharge into common line 6. These outlets can fairly be interpreted as “a plurality of outlets formed in the housing”.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 4 and 7 – 10 are rejected under 35 U.S.C. 103 as being unpatentable over Bauer et al. (US 10,661,636 B2) (hereinafter “Bauer”) in view of Lee (KR 10-2013-0100509 A English machine translation) (hereinafter “Lee”). Both references are in the applicant’s field of endeavor, a fragrance diffuser for a vehicle. These two references, when considered together, teach all of the elements recited in claims 1 – 4 and 6 – 10 of this application.
Regarding claim 1, Bauer discloses a fragrance diffuser (3) for a vehicle (1, Fig. 1), the fragrance diffuser comprising: a plurality of cartridges (7, 8) each comprising: a casing (29) having an internal space configured to store a fragrance (9, see annotated Fig. 4 below, the capitalized annotations denoting claim limitations); and an opening/closing member (valves 14 and 15, which meets the limitation under 112f above) extending to communicate with an interior and an exterior of the casing (Fig. 4) and configured to open or close the internal space depending on a moved state of the opening/closing member (functional limitation that Bauer can perform, and Fig. 4 shows cartridge 7 closed and cartridge 8 open); a housing (container unit 22 with cover 26) comprising: an inlet (41, Fig. 4) into which air is introduced by a blower (4, Fig. 1 and/or 21, Fig. 2); a movement passage for the air (ducts 5, 6, 10, 11, and 12 in Fig. 1); a plurality of outlets formed in the housing (see annotated Fig. below) from which the fragrance or the air is discharged depending on an opened or closed state of each of the cartridges; an opening/closing device configured to operate the opening/closing members (shaft 27, camshaft 17, cams 18 and 19, and actuator 28, which meet the limitation under 112f above); and a control unit (20) configured to control an operation of the opening/closing device (col. 7 lines 33 – 43). Wherein each outlet is formed at positions corresponding to each cartridge (see annotated Fig. below). Bauer does not explicitly disclose the blower is mounted at one side of the housing; 

    PNG
    media_image1.png
    477
    755
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    325
    556
    media_image2.png
    Greyscale

Lee teaches the blower (500) is mounted at one side of the housing (unnumbered, but shown in Fig. 1). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Bauer by adding the blower is mounted to the housing as taught by Lee in order to provide a fragrance diffuser product that can be provided as a unit instead of as separate piece, which is more convenient for an installer or a purchaser. 
Regarding claim 2, Bauer further discloses each of the opening/closing members (valves 14, 15) comprises: a plunger (annotated Fig. 4); and a movable member connected to one end of the plunger in the internal space (annotated Fig. 4) and configured to open or close a flow path through which the air flows into or out of the casing (col. 7 lines 49 – 55).
Regarding claim 3, Bauer further discloses a spring (40) is provided on the plunger and supported on the casing to apply elastic force (annotated Fig. 4).
Regarding claim 4, Bauer further discloses a separation space is formed between the casing and the movable member (unnumbered but labeled in annotated Fig. 4, above), and a size of the separation space is adjusted in accordance with a magnitude of pressing force applied to the plunger (functional limitation that Bauer performs shown by the space being shorter in cartridge 8 than that in cartridge 7).
Regarding claim 7, Bauer further discloses the opening/closing device comprises: a shaft (27); a plurality of control cams connected to the shaft and configured to press or release the opening/closing members, respectively (18 and 19, annotated Fig. 4, above); and an actuator (28) configured to rotate the shaft (Fig. 4).
Regarding claim 8, Bauer further discloses the respective control cams (cam 18 with valve 14 and cam 19 with valve 15) are connected, at different angles, to the shaft (27 and camshaft 17) so that when any one of the opening/closing members is pressed in a first rotated state of the shaft, other ones of the opening/closing members are not pressed (position 36 in Fig. 5, col. 8 lines 27 – 31).
Regarding claim 9, Bauer further discloses the respective control cams (cam 18 with valve 14 and cam 19 with valve 15) are connected, at different angles, to the shaft so that none of the opening/closing members is pressed in a second rotated state of the shaft (position 35 in Fig. 5, col. 8 lines 19 – 24).
Regarding claim 10, Bauer further discloses the control unit (20) controls the opening/closing device (actuator 28) to operate only one of the opening/closing members or to operate none of the opening/closing members (valves 14 and/or 15, col. 7 lines 37 – 43, controlling the valves to position 36 as set forth in claim 8 above, or position 35 as set forth in claim 9 above).
Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bauer in view of Lee as applied to claim 1 above, and further in view of Feuillard (WO 2015/052215 A1 English machine translation) (hereinafter “Feuillard”). Feuillard is also in the applicant’s field of endeavor, a fragrance diffuser for a vehicle. These three references, when considered together, teach all of the elements recited in claim 5 of this application.
Regarding claim 5, Bauer as modified by Lee as described above teaches all the elements of claim 1 upon which this claim depends. However, claim 5 of this application further discloses the casing is formed with a first opening/closing hole through which the air is introduced into the internal space, and a second opening/closing hole through which the air introduced into the first opening/closing hole is discharged from the internal space to the outlet. Bauer as modified by Lee does not explicitly contain this additional limitation.
Feuillard teaches the casing (7) is formed with a first opening/closing hole (9a) through which the air is introduced into the internal space (see airflow arrows in Fig. 3), and a second opening/closing hole (9b) through which the air introduced into the first opening/closing hole is discharged from the internal space to the outlet (5, see airflow arrows in Fig. 3). It would have been obvious to a person having ordinary skill in the art at the effective filing date of the application to modify the apparatus of Bauer by adding the input and output holes as taught by Feuillard in order to provide a casing structure that provides a flow path so that input air can effectively mix with fragrance and then be directed outward to the interior of a vehicle, since Bauer does not explicitly show the flow path within the casings.  

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVEK K SHIRSAT whose telephone number is (571)272-3722. The examiner can normally be reached M-F 9:00AM-5:20AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B McAllister can be reached on 571-272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VIVEK K SHIRSAT/Primary Examiner, Art Unit 3762